J-S41033-14

                             2014 Pa. Super. 182

COMMONWEALTH OF PENNSYLVANIA,           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                 Appellee               :
                                        :
           v.                           :
                                        :
BYSHERE LAWRENCE,                       :
                                        :
                 Appellant              :   No. 2684 EDA 2013

           Appeal from the Judgment of Sentence May 24, 2013,
               Court of Common Pleas, Philadelphia County,
             Criminal Division at No. CP-51-CR-0010239-2011

BEFORE: BOWES, DONOHUE and MUNDY, JJ.

CONCURRING OPINION BY DONOHUE, J.:                FILED AUGUST 27, 2014

     I agree with the learned Majority that section 1102.1(a)(1) of the



prohibition against cruel and unusual punishment nor offends the United

                                  Miller v. Alabama, __ U.S. __, 132 S. Ct.
2455 (2012). I also agree that the remaining two issues raised by Appellant

  that section 1102.1 is unconstitutional as it violates the Equal Protection

and Ex Post Facto Clauses of the United States Constitution          are not

reviewab



2001 decision in Commonwealth v. Williams, 787 A.2d 1085 (Pa. Super.

2001).
J-S41033-14


     Like Appellant, the appellant in Williams challenged the applicability

of a mandatory minimum sentence1 for the first time on appeal. Williams,
787 A.2d at 1087. Williams asserted that his sentence was illegal because

the statute pursuant to which he was sentenced was unconstitutional. Id.




when it sentenced a defendant is a challenge to the discretionary aspects of

              Id.; see also Commonwealth v. Robinson, 931 A.2d 15, 21

(Pa. Super. 2007) (en banc) (stating that most sentencing claims involving a



discretionary aspects of the sentence).

     It is well-settled law that issues not raised below, even those of a

constitutional dimension, are waived.     See Commonwealth v. Miller, 80



                                                                d States and

Pennsylvania Constitutions waived based upon his failure to raise them




Because Appellant raises his final two issues for the first time on appeal, I




1
   In Williams, the appellant was given a mandatory minimum sentence
pursuant to 42 Pa.C.S.A. § 9712(a) and (b), relating to sentences for
offenses committed with firearms. Williams, 787 A.2d at 1087.


                                    -2-
J-S41033-14


agree with the learned Majority that they are waived and not subject to

review.




                                 -3-